UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 28,2008 GS FINANCIAL CORP. (Exact name of registrant as specified in its charter) Louisiana 000-22269 72-1341014 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 3798 Veterans Boulevard, Metairie, Louisiana 70002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (504) 457-6220 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On October 28, 2008, GS Financial Corp. (the “Company”) reported its results of operations for the third quarter and nine months ended September 30, For additional information, reference is made to the Company’s press release dated October 28, 2008, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto.The press release attached hereto is being furnished to the SEC and shall not be deemed to be “filed” for any purpose except as otherwise provided herein. Item 9.01Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) The registrant’s press release, dated October 28, 2008, is attached hereto as Exhibit 99.1. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GS FINANCIAL CORP. Date:October 28, 2008 By: /s/Stephen E. Wessel Stephen E. Wessel President and Chief Executive Officer 3 EXHIBIT
